 



Exhibit 10.1

Amendment No. 2 to the
Selective Insurance Group, Inc.
Stock Purchase Plan for Independent Insurance Agencies

The Selective Insurance Group, Inc. Stock Purchase Plan for Independent
Insurance Agencies, is amended as follows:



  1.   The third, fourth, and fifth sentences of Section 2(a) shall be deleted
in their entirety.



  2.   The last sentence of Section 2(e) shall be deleted in its entirety and
replaced with the following:

An Eligible Person may similarly re-enroll in the Plan, provided the Eligible
Person complied with the enrollment procedures set forth in the Plan.



  3.   Except as set forth in this Amendment No. 2, the Agent Plan shall remain
in full force and effect.

 

